                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                          NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        ATHENA MILLER,
                                   7                                                    Case No. 18-cv-07225-JCS (PR)
                                                      Petitioner,
                                   8
                                               v.                                       ORDER DIRECTING RESPONDENT
                                   9                                                    TO FILE A MOTION TO DISMISS
                                        UNITED STATES OF AMERICA,                       OR A DECLINATION TO FILE
                                  10                                                    SUCH A MOTION
                                                      Respondent.
                                  11

                                  12                                        INTRODUCTION
Northern District of California
 United States District Court




                                  13          Petitioner, a federal prisoner convicted in Texas but housed in this district, seeks
                                  14   habeas relief under 28 U.S.C. § 2241 from her federal convictions and sentence. As a
                                  15   general rule, federal prisoners must pursue such relief under 28 U.S.C. § 2255. Petitioner
                                  16   has not made the requisite showing to proceed under § 2241. Accordingly, on or before
                                  17   March 25, 2019, respondent shall file either (1) a motion to dismiss on grounds that
                                  18   petitioner cannot proceed under § 2241; or (2) a notice declining to file such a motion.
                                  19                                        BACKGROUND
                                  20          According to the petition, in 2009 petitioner pleaded guilty in the Western District
                                  21   of Texas to one count of violating 21 U.S.C. § 841(b). (Pet., Dkt. No. 1 at 1.) A sentence
                                  22   of 240 months imprisonment and ten years of supervised release was imposed. (Id.) Her
                                  23   sentence was based in part on the fact that she had a prior Texas state conviction.
                                  24   Petitioner is currently housed in at FCI–Dublin.
                                  25          Petitioner has consented to magistrate judge jurisdiction. (Dkt. No. 4.) The filing
                                  26   fee has been paid. (Dkt. No. 6.)
                                  27                                   STANDARD OF REVIEW
                                  28          The Court may entertain a petition for writ of habeas corpus from a person claiming
                                   1   to be “in custody in violation of the Constitution or laws or treaties of the United States.”
                                   2   28 U.S.C. § 2241(c)(3). A district court considering an application for a writ of habeas
                                   3   corpus shall “award the writ or issue an order directing the respondent to show cause why
                                   4   the writ should not be granted, unless it appears from the application that the applicant or
                                   5   person detained is not entitled thereto.” 28 U.S.C. § 2243.
                                   6                                          DISCUSSION
                                   7          Petitioner challenges the validity of her sentence. To this end, she has filed in this
                                   8   Court a petition under 28 U.S.C. § 2241, rather than, as is customary, filing a motion under
                                   9   § 2255 in the sentencing court. She has not shown that she is entitled to use § 2241,
                                  10   however.
                                  11          “The general rule is that a motion under 28 U.S.C. § 2255 is the exclusive means by
                                  12   which a federal prisoner may test the legality of his detention.” Stephens v. Herrera, 464
Northern District of California
 United States District Court




                                  13   F.3d 895, 897 (9th Cir. 2006) (citing Ivy v. Pontesso, 328 F.3d 1057, 1059 (9th Cir. 2003)).
                                  14   This restriction cannot be avoided by filing a petition under 28 U.S.C. § 2241. Id. (citing
                                  15   Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir. 1999)).
                                  16          There is an exception to this general rule. Section 2241 can be used if a federal
                                  17   prisoner can show that a motion under § 2255 is “inadequate or ineffective to test the
                                  18   validity of his detention.” Hernandez v. Campbell, 204 F.3d 861, 864-65 (9th Cir. 2000).
                                  19   This is known as the “savings clause,” id. at 864, or the “escape hatch,” Lorentsen v. Hood,
                                  20   223 F.3d 950, 953 (9th Cir. 2000). The Ninth Circuit has recognized that it is a very
                                  21   “narrow exception.” United States v. Pirro, 104 F.3d 297, 299 (9th Cir. 1997).
                                  22          When a prisoner files a habeas petition under § 2241 on grounds that the remedy
                                  23   provided by § 2255 is inadequate or ineffective, the district court must determine whether
                                  24   a § 2241 remedy is available under the escape hatch of § 2255. See Hernandez, 204 F.3d
                                  25   at 864-65. This inquiry is critical to the determination of district court jurisdiction because
                                  26   the proper district for filing depends on whether the petition is filed pursuant to § 2241 or
                                  27   § 2255. See id. at 865.
                                  28          Petitioner has not shown that she is entitled to use § 2241. Respondent is directed
                                                                                      2
                                   1   to file a motion to dismiss on grounds that petitioner cannot proceed under § 2241, or file a
                                   2   notice declining to file such a motion. In her response to the motion, petitioner show
                                   3   why she cannot present her claims in the sentencing court by way of a motion under
                                   4   § 2255.
                                   5          The Court notes the following. The remedy under § 2255 generally will not be
                                   6   inadequate or ineffective due to a delay in considering a motion under § 2255 until direct
                                   7   appeals are resolved, see Pirro, 104 F.3d at 299; or due to the mere fact that a previous
                                   8   § 2255 motion was denied, see Aronson v. May, 85 S. Ct. 3, 5 (1964); Tripati v. Henman,
                                   9   843 F.2d 1160, 1163 (9th Cir. 1998); see also Lane v. Hanberry, 601 F.2d 805 (5th Cir.
                                  10   1979) (whether seeking to raise new issue or relitigate one already decided by prior
                                  11   § 2255, § 2241 not proper unless petitioner can show that § 2255 proceeding is inadequate
                                  12   or ineffective; must show more than lack of success in prior § 2255). Even the dismissal
Northern District of California
 United States District Court




                                  13   of a subsequent § 2255 motion as successive under 28 U.S.C. § 2244(b) does not render
                                  14   federal habeas relief under § 2255 an ineffective or inadequate remedy per se. Lorentsen,
                                  15   223 F.3d at 953 (“§ 2241 is not available under the inadequate-or-ineffective-remedy
                                  16   escape hatch of § 2255 merely because the court of appeals refuses to certify a second or
                                  17   successive motion under the gatekeeping provisions of § 2255”); Moore v. Reno, 185 F.3d
                                  18   1054, 1055 (9th Cir. 1999) (dismissal of § 2255 motion as successive under AEDPA does
                                  19   not render federal habeas relief under § 2255 an inadequate or ineffective remedy).
                                  20                                         CONCLUSION
                                  21          1. The Clerk shall issue a Magistrate Judge jurisdiction consent/declination form
                                  22   and the United States Marshal shall serve this form on respondent, as well as a copy of this
                                  23   order, the petition and all attachments thereto. The Clerk shall also serve a copy of this
                                  24   order on petitioner.
                                  25          2. On or before March 25, 2019, respondent shall file a motion to dismiss on the
                                  26   procedural grounds discussed above, or a notice declining to file such a motion.
                                  27          If respondent files such a motion, petitioner shall file with the Court and serve on
                                  28   respondent an opposition or statement of non-opposition within thirty (30) days of the date
                                                                                     3
                                   1   the motion is filed, and respondent shall file with the Court and serve on petitioner a reply
                                   2   within fifteen (15) days of the date any opposition is filed.
                                   3          3. If respondent declines to file such a motion, the Court will set a deadline for
                                   4   filing an answer addressing the merits of petitioner’s claims.
                                   5          4. Petitioner is reminded that all communications with the Court must be served on
                                   6   respondent by mailing a true copy of the document to respondent.
                                   7          5. It is petitioner’s responsibility to prosecute this case. Petitioner must keep the
                                   8   Court and respondent informed of any change of address and must comply with the
                                   9   Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this
                                  10   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  11          6. Upon a showing of good cause, requests for a reasonable extension of time will
                                  12   be granted provided they are filed on or before the deadline they seek to extend.
Northern District of California
 United States District Court




                                  13          7. Petitioner has consented to magistrate judge jurisdiction. (Dkt. No. 4.)
                                  14          8. The filing fee has been paid. (Dkt. No. 6.)
                                  15          IT IS SO ORDERED.
                                  16   Dated: January 18, 2019
                                                                                          _________________________
                                  17
                                                                                          JOSEPH C. SPERO
                                  18                                                      Chief Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ATHENA MILLER,
                                   7                                                         Case No. 18-cv-07225-JCS
                                                       Plaintiff,
                                   8
                                                v.                                           CERTIFICATE OF SERVICE
                                   9
                                        UNITED STATES OF AMERICA,
                                  10
                                                       Defendant.
                                  11

                                  12           I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
Northern District of California
 United States District Court




                                       District Court, Northern District of California.
                                  13

                                  14          That on January 18, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15   depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Athena Miller ID: 34015-280
                                       Federal Correctional Institution
                                  18   570 8th Street
                                       Camp Parks, Unit E
                                  19   Dublin, CA 94568
                                  20

                                  21
                                       Dated: January 18, 2019
                                  22

                                  23                                                    Susan Y. Soong
                                                                                        Clerk, United States District Court
                                  24

                                  25                                                    By:________________________
                                  26                                                    Karen Hom, Deputy Clerk to the
                                                                                        Honorable JOSEPH C. SPERO
                                  27

                                  28
                                                                                         5
